By Judge Robert W. Wooldridge, Jr.
This matter came before me on May 2,1997, on the plaintiffs motion to amend the name of the defendant in this action from Nora Walsh to Diane Smith. The motion is denied.
I incorporate in this latter my findings stated orally from the bench on May 2,1997. Further, I find that notice to Ms. Smith’s insurer does not satisfy the requirement of Code of Va. § 8.01-6 that Ms. Smith receive notice of the institution of the action within the limitations prescribed for its commencement. Although the cases cited by the plaintiff suggest that in some circumstances the insurer is an agent of the insured, those circumstances do not present themselves here. Quite simply, I find that as a matter of law under Code of Va. § 8.01-6, notice to a party’s insurer is not notice to the party.
Leave of court is granted to the plaintiff to conduct discovery as to the circumstances surrounding any receipt by Ms. Smith of notice of the institution of this action.